Citation Nr: 1611774	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  05-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2. Entitlement to service connection for coronary artery disease (CAD), to include as secondary to PTSD and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to August 1980, March 1983 to June 1983, and from February 1991 to March 1991. He also served in the Reserve and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. The claims file was subsequently transferred to the RO in New York, New York.

This matter was last before the Board in August 2009. The Board remanded the matter for further development. See August 2009 Board Decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's August 2009 remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives). The Board directed the AOJ to issue a statement of the case for the Veteran's claim for service connection for an acquired psychiatric disorder. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2015). The AOJ did not comply with this directive.


The claim for service connection for CAD must also again be remanded as it is inextricably intertwined with the acquired psychiatric disorder claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other). It is appropriate to defer consideration of the CAD claim pending adjudication of the acquired psychiatric disorder claim.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative an SOC concerning his claim to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety. If, and only if, the Veteran files a timely substantive appeal should the claim be returned to the Board.

2. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for coronary artery disease. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




